Citation Nr: 1224818	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE


Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In May 2009, the Veteran, his wife, and his friend testified before a Decision Review Officer.  Additionally, in March 2010, the Veteran testified before an Acting Veterans Law Judge who is no longer employed at the Board.  Transcripts of the hearings are of record. 

In May 2011, the Board remanded this matter for further development and the matter has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As alluded to above, the Board notes that the Acting Veterans Law Judge who presided over the Veteran's case in March 2010 is no longer employed at the Board. In a June 2012 letter, the Veteran was notified of this situation and given the option to request another hearing.  Later in June 2012, the Veteran responded that he wanted a hearing before a Veterans Law Judge at the RO.  Accordingly, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder 

2.  Thereafter, the RO should return the claims folder to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


